The defendant was convicted of operating an automobile upon a public highway, while intoxicated. The verdict was amply authorized, if not demanded, by the evidence; and the excerpt from the charge of the court, excepted to in the special ground of the motion for new trial, while somewhat inept, was mere surplusage and, when considered in the light of the entire charge and the facts of the case, does not require a reversal of the judgment.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                       DECIDED SEPTEMBER 6, 1941.